Appellee obtained a judgment in the justice court against one Will Spencer, Sr., said judgment carrying interest at the legal rate of six per cent. From this judgment no appeal was taken. Later an execution was issued and was levied on a barber chair as the property of said judgment debtor. Before sale under the levy, appellant, Will Spencer, Jr., filed the statutory affidavit claiming the property, and, upon trial of the issue under that claim, the justice court gave judgment against the claimant, whereupon the latter appealed to the circuit court.
In the circuit court the claimant failed to appear, and his appeal was ordered to be dismissed, and in the same order a judgment was entered condemning the property to be sold, and further adjudging that, in case of any deficiency, the said claimant as principal and the sureties in the claimant's appeal bond should pay unto the said judgment debtor the full amount of the deficiency, including an attorney's fee of ten per cent, and that interest at the rate of eight per cent be also added to the amount of the original judgment.
The original judgment on the merits had become final by reason of the fact that no appeal had been taken from it. This final judgment was therefore not amendable on the trial of the claimant's issue, as was attempted to be done. There are several other assignments of error, but, since it is fairly apparent that none of these matters were brought to the attention of the trial judge, we reverse and remand, dealing only with the errors stated, and leave the others, if other errors there be, for the consideration *Page 731 
of the trial court as it now appears probable that the claimant will upon a new trial appear and present these questions there, as he should have done in the original instance.
Reversed and remanded.